           Case 2:21-cv-01414-APG-EJY Document 16 Filed 09/16/21 Page 1 of 3



 1   ROBERT Z. DEMARCO, ESQ.
     Nevada Bar No. 12359
 2   CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4   Tel.: [702] 384-5563
     Fax: [702] 598-1425
 5   rdemarco@cslawoffice.net
     Attorney for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8                                          ****
     SOVANY BEVERAGE COMPANY, LLC )
 9   A Nevada Limited Liability Company,    )
                                            )
10                        Plaintiff,        )
11                                          )
     v.                                     )     CASE NO: 2:21-cv-01414-APG-EJY
12                                          )
     NEWPORT FLAVORS AND                    )
13   FRAGRANCES                             )
     d/b/a NEWPORT BOTTLING AND             )
14   CANNING, a California Corporation;     )
15   Doe Individuals I through X, and Roe   )
     Corporations I through X,              )
16                                          )    STIPULATION REGARDING
                                            )    BRIEFING OF DEFENDANT’S MOTION
17                        Defendant.        )    TO DISMISS (ECF 6)
                                            )    AND ORDER
18                                          )    [THIRD REQUEST]
19
            IT IS HEREBY STIPULATED and AGREED by and between the Plaintiff, Sovany
20
     Beverage Company, LLC, through Robert Z. DeMarco, Esq., and Eric Hone, Esq., and Joel Schwarz,
21
     Esq., attorneys for Defendant, Newport Flavors and Fragrances, d/b/a Newport Bottling and
22
     Canning, that Plaintiff may file a Response to Defendant’s Motion to Dismiss (ECF 6), by October
23

24   6, 2021, and that Defendant may file a Reply to said Response by October 20, 2021.

25

26
           Case 2:21-cv-01414-APG-EJY Document 16 Filed 09/16/21 Page 2 of 3



 1          The reason for this stipulation is the parties are attempting to resolve the matter, and the
 2   parties seek to conserve resources and are mindful of judicial economy.
 3
     DATED this 15th day of September, 2021.
 4

 5   /s/ Robert Z. DeMarco
     ROBERT Z. DEMARCO, ESQ.
 6   Nevada Bar No. 12359
 7   CHESNOFF & SCHONFELD
     520 South Fourth Street
 8   Las Vegas, Nevada 89101
     Tel.: [702] 384-5563
 9   Fax: [702] 598-1425
     rdemarco@cslawoffice.net
10   Attorney for Plaintiff
11
     DATED this 15th day of September, 2021.
12
       /s/ Eric Hone
13   H1 LAW GROUP
     Eric D. Hone, NV Bar No. 8499
14   eric@h1lawgroup.com
15   Joel Z. Schwarz, NV Bar No. 9181
     joel@h1lawgroup.com
16   701 N. Green Valley Parkway, Suite 200
     Henderson, NV 89074
17   Phone 702-608-3720
     Fax 702-703-1063
18   Attorneys for Defendant
19

20

21

22

23

24

25

26
                                                     2
           Case 2:21-cv-01414-APG-EJY Document 16 Filed 09/16/21 Page 3 of 3



 1                                      ORDER
 2          Based upon the foregoing stipulation, and with good cause appearing, IT IS THEREFORE
 3
     ORDERED that Plaintiff may file a Response to the Motion to Dismiss (ECF 6), by October 6,
 4
     2021, and that Defendant may file a Reply to said Response by October 20, 2021.
 5
            IT IS SO ORDERED.
 6

 7          DATED this 16th day of September 16 , 2021.

 8

 9
                                                       UNITED STATES DISTRICT JUDGE
10
     Submitted by:
11
     /s/ Robert Z. DeMarco
12   ROBERT Z. DEMARCO, ESQ.
     Nevada Bar No. 12359
13   CHESNOFF & SCHONFELD
     520 South Fourth Street
14
     Las Vegas, Nevada 89101
15   Tel.: [702] 384-5563
     Fax: [702] 598-1425
16   rdemarco@cslawoffice.net
     Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26
                                                   3
